Citation Nr: 1422606	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from April 1, 2006 (excluding the temporary total rating period from February 25, 2005 to March 31, 2006) for left knee degenerative joint disease, status post total knee replacement.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection and assigned a temporary 100 percent rating, effective April 25, 2005, and a 30 percent rating from April 1, 2006 for left knee degenerative joint disease, status post total knee replacement.  

In a December 2006 rating decision, the RO found clear and unmistakable error and assigned an earlier effective date from February 25, 2005, for the left knee total rating, with 30 percent rating from April 1, 2006.  In the same decision, the RO granted service connection for a left knee surgical scar and assigned a noncompensable rating, effective, February 25, 2005.  

In November 2012, the Board, in part, denied entitlement to a higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanded the claim of entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (JMR) with the Court.  In a July 2013 Order, the Court granted the motion, vacating the Board's November 2012 decision with respect to the issue of entitlement to a higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanded the claim for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Review of the claims file reveals notation that the Veteran was treated by VA in December 2011, September 2012, October 2013, and November 2013; however, VA treatment records dated subsequent to June 2011 are not associated with the claims file.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran that are dated subsequent to June 2011.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A March 2011 VA note indicates that notes from McFall Physical Therapy were scanned by VA.  On remand, attempts must be made to obtain scanned notes from McFall Physical Therapy.

In November 2012 the Board remanded the claim of entitlement to a TDIU finding that the issue is inextricably intertwined with an unadjudicated claim of entitlement to service connection for left lower extremity cellulitis and finding that a June 2010 VA examination, during which the examiner rendered an opinion regarding employability, was inadequate.

The Board ordered that the issue of entitlement to service connection for left lower extremity cellulitis be adjudicated.  Review of the claims file reveals that the Veteran was afforded a VA skin examination in October 2013.  However, the claim of entitlement to service connection for left lower extremity cellulitis has not been adjudicated.  As such, on remand, the issue must be adjudicated.  See Stegall v.West, 11 Vet. App. 268, 271 (1998).

The Board ordered that after completion of initial adjudication of the claim of service connection for left lower extremity cellulitis, the Veteran be scheduled for an appropriate examination in order to determine the effect of his service-connected disabilities on his employment.  Review of the claims file does not reveal that the Veteran was afforded a VA medical examination regarding employability.  As such, on remand, the Veteran must be afforded a VA medical examination regarding the effect of his service-connected disabilities on his employability.  Id.

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10(2001).  As the Veteran's claim for TDIU has not been readjudicated, consideration of whether referral for an extraschedular evaluation is necessary has not yet been undertaken and must be undertaken upon remand.  38 C.F.R. § 4.16(b).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension 

The duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to associate additional treatment records with the claims file and as the examination regarding the Veteran's claim for TDIU may discuss the Veteran's knee disability, the Veteran should be afforded another VA medical examination regarding the severity of his left knee degenerative joint disease, status post total knee replacement.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated subsequent to June 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Take all appropriate action to obtain and associate with the claims file the scanned notes from McFall Physical Therapy identified in March 2011.

3.  Undertake all appropriate development and adjudicate the claim of service connection for left lower extremity cellulitis.  

4.  After completion of initial adjudication of the claim of service connection for left lower extremity cellulitis, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his left knee disability and the effect of his service-connected disabilities on his employability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner must be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

For the left knee, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.  The examiner must comment on whether the Veteran has any chronic residuals of prosthetic replacement consisting of severe painful motion or weakness.

For the TDIU claim, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities (left knee; left knee scar; residuals of left tibia/fibula ankle fracture; and left ankle scar and left lower extremity cellulitis (if service connection has been granted for cellulitis)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate. 

6.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

